      Case 2:18-cv-02572-DDC-TJJ Document 34 Filed 01/22/19 Page 1 of 12



                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


LEAGUE OF UNITED LATIN AMERICAN                 )
CITIZENS, KANSAS; and ALEJANDRO                 )
RANGEL-LOPEZ,                                   )
                                                )
          Plaintiffs,                           )
                                                )
vs.                                             ) Case No. 2:18-cv-02572-DDC-TJJ
                                                )
DEBORAH COX, Ford County Clerk, in her          )
official capacity,                              )
                                                )
          Defendant.                            )
                                                )

         DEFENDANT’S REPLY TO PLAINTIFFS’ RESPONSE TO
     DEFENDANT’S MOTION TO STAY (i) PLANNING/SCHEDULING
  CONFERENCES AND (ii) ISSUANCE OF AN INITIAL SCHEDULING ORDER

      Defendant Deborah Cox, in her official capacity as the duly elected Clerk of Ford

County, Kansas, respectfully submits the following Reply to Plaintiffs’ Response to

Defendant’s Motion to Stay (i) Planning/Scheduling Conferences and (ii) Issuance of

Initial Scheduling Order under Fed. R. Civ. P. 16(b) and 26(f) until the Court has issued

a ruling on Defendant’s Motion to Dismiss Plaintiffs’ First Amended Complaint.

                                    I. – Introduction

      On November 16, 2018, Defendant filed a motion to dismiss this lawsuit

pursuant to Fed. R. Civ. P 12(b)(1) and 12(b)(6). As of January 2, 2019, that motion is

fully briefed and is awaiting decision by Judge Crabtree. Neither party requested, nor

is in present need of, any discovery to brief the arguments in support of their respective

positions on that motion.

      Meanwhile, the arguments Defendant advanced in her motion to dismiss are, at a

minimum, highly compelling as to both the non-justiciability and lack of substantive

merit of Plaintiffs’ claims. The passage of the November 2018 general election, the

establishment of two new polling places for all future elections in Dodge City, and the
      Case 2:18-cv-02572-DDC-TJJ Document 34 Filed 01/22/19 Page 2 of 12



public announcement that Defendant will no longer use the Western State Bank Expo

Center as a polling site for Dodge City voters renders this case completely moot. In fact,

Defendant formally announced today the specific locations of the new polling places –

the Hoover Pavilion and the Knights of Columbus Hall.1

       Moreover, on the “merits,” Plaintiffs’ causes of action are built solely on highly

generalized statistics and patronizing stereotypes that come nowhere close to stating a

claim upon which relief may be granted. If Judge Crabtree accepts either Defendant’s

12(b)(1) jurisdictional argument or its 12(b)(6) substantive defense, this case will be fully

resolved. Requiring the parties to participate in a Rule 26 planning conference and

begin initial discovery would thus be both wasteful and unduly burdensome.

                   II. – Plaintiffs’ Ex Parte Communication with the Court

       Before turning to the substance of Plaintiffs’ opposition to Defendant’s motion to

stay all discovery, a word about their ex parte communication with the Court. Plaintiffs

insist that they acted entirely properly because their call simply inquired about whether

and when an initial scheduling order would be issued.             Resp. at 1-2.    Of course,

Defendant has no way of knowing for certain what was discussed in that call because it

was ex parte. But Plaintiffs seek to distract the Court’s attention by omitting the fact that

they engaged in this ex parte contact only after Defendant (i) had expressed her strong

disagreement on the necessity of the very thing Plaintiffs were asking the Court to do

and (ii) specifically invited Plaintiffs’ counsel to jointly contact the Court, via email, with

Defendant’s counsel so that each side could present their respective positions. Instead,

Plaintiffs sought to sandbag Defendant.

       While ex parte communications may be permitted when they concern little more

than routine scheduling or administrative matters, they are emphatically improper

       1
           See http://www.fordcounty.net/227/Election-Office. 
                                                   2
     Case 2:18-cv-02572-DDC-TJJ Document 34 Filed 01/22/19 Page 3 of 12



when they are part of an “effort[] to influence or learn the judge’s mind.” Kaufman v.

Am. Family Mut. Ins. Co., No. CIVA05CV02311-WDMMEH, 2008 WL 4980360, at *3 (D.

Colo. Nov. 19, 2008), aff’d, 601 F.3d 1088 (10th Cir. 2010). Unilaterally nudging (or at

least attempting to nudge) the Court to issue an order on a hotly disputed matter, mere

hours after opposing counsel recommended in good faith a joint email/presentation to the

Court, is clearly not a proper tactic. We have no doubt that the Court’s law clerk was

wholly unaware that the issue Plaintiffs’ attorney was calling about in his/her ex parte

communication involved a matter over which the parties were in substantial

disagreement and ongoing discussions. But even the American Bar Association’s Code

of Judicial Conduct imposes limitations on the kind of communications that Plaintiffs

apparently deem valid. That rule dictates:

      When circumstances require it, ex parte communication for scheduling,
      administrative, or emergency purposes, which does not address
      substantive matters, is permitted, provided: (a) the judge reasonably
      believes that no party will gain a procedural, substantive, or tactical
      advantage as a result of the ex parte communication; and (b) the judge
      makes provision promptly to notify all other parties of the substance of
      the ex parte communication, and gives the parties an opportunity to
      respond. (ABA Code of Judicial Conduct, Rule 2.9(A)(1)).

      Defendant is concerned at Plaintiffs’ effort to gain an unfair tactical advantage by

engaging in this ex parte communication. Plaintiffs are acutely aware that the issuance

of the initial scheduling order will set the wheels of costly discovery into motion.

Despite what Defendant considers to be the obvious mootness of this case (not to

mention its lack of merit), Plaintiffs have undertaken a full-throttled media campaign to

slander Defendant and her counsel, misrepresent the actual facts regarding election

preparation and polling site selection in Dodge City, and publicly pressure Defendant

into abandoning her defense. See Exs. 1-3. Blindsiding Defendant with an improper ex

parte communication with the Court is just the Plaintiffs’ latest tactic and it should not

                                             3
      Case 2:18-cv-02572-DDC-TJJ Document 34 Filed 01/22/19 Page 4 of 12



be tolerated.

                III. – Compelling Reasons Justify Staying Discovery

       Plaintiffs argue in their response that there is nothing unique about a fully

briefed motion to dismiss that would justify staying discovery or forcing a defendant to

incur expenses in connection with the same. Resp. at 8-9. But Plaintiffs gloss over the

fact that, as Defendant demonstrated unequivocally in her motion to dismiss pleadings

(Docs. 26, 30), the Court has no jurisdiction even to consider Plaintiffs’ claims at this

point. There is, accordingly, simply no legitimate reason for discovery to go forward.

       Plaintiffs correctly observe (Resp. at 9, n.7) that a stay of discovery is particularly

warranted when a defendant asserts an immunity-grounded defense. But the same is

true of threshold jurisdictional defenses such as the mootness argument Defendant has

raised in the case at bar. In such circumstances, discovery has no potential to advance

the lawsuit inasmuch as this defense – if valid, as Defendant’s certainly is – would end

the action altogether.

       A. – Legal Standard

       Plaintiffs accurately recount the standard typically invoked by courts evaluating

the propriety of a request to stay discovery pending resolution of a motion to dismiss.

Resp. at 4. The focus is on whether: (1) the case is likely to be finally concluded via the

dispositive motion; (2) the facts sought through discovery will affect the resolution of

the dispositive motion; and (3) discovery on all issues posed by the complaint would be

wasteful and burdensome. Berry v. Ulrich Hereford Ranch, Inc., No. 17-2109-JTM-GEB,

2017 WL 2501071, at *3 (D. Kan. June 9, 2017). The presence of any one of these factors

can justify the stay. Kickapoo Tribe of Indians v. Nemaha Brown Watershed Joint Dist. No. 7,

No. 06-CV-2248-CM-DJW, 2013 WL 3821201, at *1 (D. Kan. July 23, 2013). This analysis

                                              4
      Case 2:18-cv-02572-DDC-TJJ Document 34 Filed 01/22/19 Page 5 of 12



requires the court to “‘take a preliminary peek’ at any pending dispositive motions to

see if the motions appear to be meritorious and ‘truly case dispositive.’” Nankivil v.

Lockheed Martin Corp., 216 F.R.D. 689, 692 (M.D. Fla.), aff’d, 87 F. App’x 713 (11th Cir.

2003) (citing cases); see also Spencer Trask Software & Info. Servs., LLC v. RPost Int’l Ltd.,

206 F.R.D. 367, 368 (S.D.N.Y. 2002).

       B. – Defendant’s Motion to Dismiss will completely resolve the case

       Plaintiffs do not dispute the fact that, if granted, Defendant’s motion to dismiss

will completely dispose of this case. Instead, Plaintiffs insist their claims are not moot

by suggesting that Defendant’s announcement of her plans to open two new polling

locations for the 2019 election cannot be trusted. This is absurd. Even before Plaintiffs

filed their response to Defendant’s motion to stay at issue here, Defendant had issued a

public notice on the Ford County website, stating that at least two polling places would

be operated for Dodge City voters in all future elections:

       In light of recent media attention regarding future polling place locations
       in Dodge City, I am taking this opportunity to reiterate once again my
       plans for future polling place locations in Dodge City. Beginning with the
       2019 elections, we will be maintaining at least two polling sites for all
       elections (i.e., both national and local elections). These Election Day
       locations, of course, will be in addition to the alternative voting options
       that voters have (i.e., in-person early voting and mail-in ballots). I already
       have been in contact with the owners/operators of the voting sites and am
       in the process of working out logistics. I also have arranged with Dodge
       City Transit to ensure that there will be (i) bus stops – even if temporary –
       on Election Day in front of the polling place locations, and (ii) as usual,
       free door-to-door bus service to the polling places on Election Day.




                                              5
      Case 2:18-cv-02572-DDC-TJJ Document 34 Filed 01/22/19 Page 6 of 12



       There have been concerns expressed about the viability of the Dodge City
       Civic Center as a polling place in light of the current construction. I am
       fully aware of the ongoing construction and, although the Dodge City
       Civic Center will, when available, remain a polling site for Dodge City
       voters in the future, it is unlikely to be available for the 2019 elections. For
       that reason, I have been working with two alternative facilities for use as
       polling places in 2019. Well in advance of any changes to their polling
       place locations, registered voters will be notified at the last address
       provided to the Ford County Election Office. If voters have recently
       moved, therefore, it is very important that they notify my office promptly.

       Incidentally, although the November 2018 election seemed to operate very
       smoothly and efficiently, particularly in light of the free door-to-door bus
       service offered to all voters by Dodge City Public Transit, there are no
       plans to re-use the Western State Bank Expo Center as a polling place in
       the future. It is an honor to serve as your County Clerk, and I very much
       appreciate everyone’s support. Thank you.

       Debbie Cox
       Ford County Clerk/Election Office

See http://www.fordcounty.net/DocumentCenter/View/15141/Notice-of-polling-location.

       Although the Ford County Clerk is staffed with only two employees (Defendant

herself and an assistant) working on election-related matters, Defendant moved with

extraordinary speed, beginning almost immediately after she completed her myriad

duties associated with the November 2018 election, to procure additional polling sites

for future elections. Contrary to what some may think, this is no simple process. The

Defendant had to identify potentially viable facilities, contact ownership/management

to determine the facilities’ availability on Election Days, assess the facilities’ accessibility

and overall compliance with the Americans with Disabilities Act and related state laws,

negotiate contracts, assign voters (i.e., voting precincts) to the new sites, reprogram the

voter registration database to reflect the new polling place assignments, print out new

voter registration cards (i.e., Notices of Disposition), and mail those cards to voters in

                                               6
     Case 2:18-cv-02572-DDC-TJJ Document 34 Filed 01/22/19 Page 7 of 12



order to alert them of their new polling place.

       As noted earlier, Defendant has now completed virtually all of those necessities

(all that is left is stuffing envelopes and mailing out the new Notices of Disposition to

voters). This week, she publicly announced the location of the two new polling places –

the Hoover Pavilion and the Knights of Columbus Hall. In light of these activities, what

possible purpose would discovery serve here? None.

       Plaintiffs attach significance to the fact that Defendant posted a website notice of

her intention to open at least two polling sites for future elections only after Plaintiffs

filed their response to Defendant’s Motion to Dismiss. Resp. at 3, 6. This was hardly

the first notice to Dodge City voters of the plans for new polling places. (Doc. 30 at 3).

Even so, the timing of the notice is totally irrelevant. Mootness goes to the core of the

Court’s jurisdiction and can occur, and be raised, at any time in the case. See Chihuahuan

Grasslands Alliance v. Kempthorne, 545 F.3d 884, 891 (10th Cir. 2008) (“If an event occurs

while a case is pending that heals the injury and only prospective relief has been

sought, the case must be dismissed.”).

       Nor is it fair or appropriate to characterize Defendant’s public announcements as

to polling sites acts of gamesmanship or duplicity. To the contrary, they are powerful

evidence of Defendant’s expedient efforts to keep Dodge City voters apprised of her

plans, which have now crystallized, to provide suitable polling locations for the 2019

election(s). She issued those notices as soon as details were finalized. The suggestion

by Plaintiffs, therefore, that Defendant was merely engaged in “an evolving attempt to

do the bare minimum to give the appearance that this matter is moot” is – as should


                                            7
     Case 2:18-cv-02572-DDC-TJJ Document 34 Filed 01/22/19 Page 8 of 12



now be clear to everyone – preposterous. In short, Defendant should be praised for her

diligence, not scorned for her prudence.

       C. – Discovery would be irrelevant, wasteful and burdensome as well as delay
            Defendant’s ability to prepare for the 2019 elections

       In their response, Plaintiffs make no effort to suggest that any facts they might

gather through discovery will affect the resolution of Defendant’s motion to dismiss.

Nor do they deny that the costs of engaging in discovery would be wasteful to the

extent that Defendant’s motion to dismiss is expected to be granted. Instead, Plaintiffs

claim they have a pressing need to engage in discovery based on some unsubstantiated

fear that Defendant will announce that all of her public pronouncements regarding the

new polling sites for Dodge City voters were an elaborate ruse and she will revert to

using the Western State Bank Expo Center for the 2019 local election(s). Resp. at 9-10.

Common sense yields a different outcome: requiring Defendant to engage in Plaintiffs’

fishing expedition will only hinder Defendant’s ability to timely prepare for the 2019

election(s), a situation that presumably even Plaintiffs want to avoid.

       Moreover, Plaintiffs do not detail how any delay in the pretrial proceedings and

discovery would deny them relief in the upcoming 2019 local election(s). Other than

groundless allegations that Defendant may underhandedly abort her plans when the

Court is not looking, Plaintiffs have provided no legitimate concerns to support a

finding that Dodge City voters will not have two accessible polling locations in time for

the 2019 local election(s). Defendant strongly urges the Court not to indulge Plaintiffs’

politically-motivated paranoia.




                                            8
     Case 2:18-cv-02572-DDC-TJJ Document 34 Filed 01/22/19 Page 9 of 12



       About all Plaintiffs can muster in terms of supposed prejudice is a reference to a

January 2017 Topeka Capital-Journal article referring to the number of provisional ballots

that certain Kansas counties did not count for one reason or another. Resp. at 10, n.11.

Defendant questions the accuracy of the article given that its description of ballots being

“trashed” or “thrown out” is highly misleading. Ballots were not actually discarded in

the garbage; they simply were not counted for various technical reasons. Regardless, this

article has no relevance to Defendant’s motion to stay. If Plaintiffs are worried that

evidence may be destroyed during the pendency of the stay – as absurd as that concern

might be – they can take comfort that Defendant is well aware of her duty to preserve

all evidence and materials related to the claims in this lawsuit. See 103 Inv’rs I, L.P. v.

Square D Co., 470 F.3d 985, 989 (10th Cir. 2006) (an entity has a legal duty to preserve

evidence when it knows, or should know, that litigation is imminent). Defendant is

obligated not to destroy relevant evidence or materials related to this case and she can

assure the Court that she will strictly adhere to that legal requirement. Plaintiffs’

contention that proceeding with discovery is necessary to prevent the destruction of

relevant information is thus unfounded.

       As a final matter, Plaintiffs audaciously criticize Defendant for spending money

on experienced election law counsel to defend against this lawsuit rather than simply

rolling over and acceding to demands that are in no way required by the law. Resp. at

7, n.4. It takes no small amount of chutzpah for a national civil rights organization to

file a frivolous voting action against the county and then attack that same county for

having the temerity to deny the utterly scurrilous race- and class-based allegations and


                                            9
      Case 2:18-cv-02572-DDC-TJJ Document 34 Filed 01/22/19 Page 10 of 12



hire attorneys seasoned in handling such claims. Nor should it be lost on anyone that

Plaintiffs have their own financial incentive to convince Defendant to simply give up:

prevailing-party statutory attorney fees’ recovery under 42 U.S.C. § 1988(b) and/or 52

U.S.C. § 10310(e). Putting all that to the side, however, Defendant’s legal research has

unsurprisingly revealed not a scintilla of case law suggesting, let alone holding, that a

defendant’s expenditure of legal fees in connection with its unwillingness to capitulate

and forego a meritorious defense is a valid basis for finding that discovery will not

impose an unnecessary expense.

                                            IV. – Conclusion

        For the foregoing reasons, it is clear that any discovery Plaintiffs might seek will

not affect the resolution of Defendant’s motion to dismiss and will accomplish nothing

other than to impose unnecessary expenses on the parties, including the taxpayers of

Ford County. Pending before Judge Crabtree is a dispositive motion predicated on

overwhelmingly compelling jurisdictional defenses that leave no doubt this case is non-

justiciable. The motion’s attack on the plausibility of the pleadings provides even more

reason why the case has no merit.2 Defendant thus respectfully requests that the Court

stay (i) any planning/scheduling conferences and (ii) the issuance of an initial




        2
           Based on a newspaper editorial from Plaintiffs’ counsel’s former executive director, Plaintiffs (or
at least their attorneys) appear to be using Defendant as a mere cudgel in their orchestrated campaign to
secure broad voting-related changes that advance their political agenda. See Ex. 1. But whatever the
merits of those changes, they would require legislative enactments; they are not even within the power of
individual county clerks like the Defendant to implement. The wide disconnect between Plaintiffs’
allegations and the reality of the situation in Dodge City is likely explained as well by the ACLU’s effort
to use this case as a fundraising device, a point amplified by a letter the ACLU’s former executive director
in Kansas sent to the Defendant in the midst of this litigation. See Ex. 4.

                                                     10
     Case 2:18-cv-02572-DDC-TJJ Document 34 Filed 01/22/19 Page 11 of 12



scheduling order until Judge Crabtree has issued a ruling on Defendant’s motion to

dismiss.


                                     Respectfully Submitted,

                                     By: /s/ Bradley J. Schlozman
                                     Bradley J. Schlozman (KS Bar #17621)
                                     Mitchell L. Herren (KS Bar #20507)
                                     HINKLE LAW FIRM LLC
                                     1617 North Waterfront Parkway, Suite 400
                                     Wichita, KS 67206
                                     Tel.: (316) 267-2000
                                     Fax: (316) 630-8466
                                     E-mail: bschlozman@hinklaw.com
                                     E-mail: mherren@hinklaw.com

                                     Attorneys for Defendant




                                        11
     Case 2:18-cv-02572-DDC-TJJ Document 34 Filed 01/22/19 Page 12 of 12



                              CERTIFICATE OF SERVICE


       I certify that on January 22, 2019, I authorized the electronic filing of the

foregoing with the Clerk of the Court using the CM/ECF system which will send

notifications of such filing to the e-mail addresses on the electronic mail notice list,

including counsel for the Plaintiff.



                                        By: /s/ Bradley J. Schlozman




                                          12
